Title: From John Quincy Adams to John Adams, 31 August 1813
From: Adams, John Quincy
To: Adams, John



My Dear Son.
St: Petersburg 31. August 1813

When Mr Gallatin and Mr Bayard arrived here, they brought us letters from many of our friends, and among them one from your brother George, which gave me much pleasure—But I was sorry there was none form you; and the more so because George’s letter was in answer to one which I had written him last September; and at the same time I had also written one to you—Now I have the satisfaction of knowing that George received the letter for him; but I do not know whether you received your’s—I suppose you did because they both went together—and yet I can hardly think that you would have lost the opportunity to answer my letter if you had received it.
I was very glad to learn from your Grandmama, that Mr Kimball was well satisfied with your application to your studies, and with your progress in learning—But if you had written yourself I should have seen with my own eyes how far you had advanced in your hand writing.—The last letter which we received from you, was dated at Atkinson 2. March 1812—and this is the fourth letter that I have written to you separately since that time, besides those to your brother which are meant for you as well as for him. You are now a year and half older than you was when that was written—and I wish very much to see how much better you can write than you could then.
Your brother George tells me that you had begun to learn Latin; and that he himself had begun the study of the Greek Testament; which I hope you will also have entered upon when you receive this letter—Perhaps you will think the study of Greek and Latin hard at first, but it will become easier every day, and you will be abundantly rewarded for all the pains you take in learning them.
But neither this nor any other learning that you may acquire will avail for the happiness or comfort of your future life, unless, now in your earliest youth you begin to form habits of serious reflection, and the resolution to follow steadily throughout your life the paths of virtue—The value of the Greek and Latin Languages, for which they are taught to children so long after they have ceased to be living Languages, is because the Nations by which they were spoken, distinguished themselves above all others by the loftiness of their Sentiments, by the vigour of their genius; by the ardour of their Patriotism—Because their history, though full of the melancholy proofs of human depravity which blacken the annals of all mankind, offers at the same time more examples of the virtues that adorn and dignify the character of man, and deserved to be admired and imitated by others—Because by their more assiduous cultivation of the Arts and Sciences, their languages acquired a greater degree of perfection, and their Poets, Historians and Philosophers have become the models and teachers of all succeeding Generations. It is to the wisdom and virtue locked up in those antient caskets, that their Languages must give you the key—Be careful my dear Son to procure it, and when you procure it, use it faithfully to adorn your heart and mind with the precious jewels they contain; never ceasing to remember that all your faculties are given you, for the benefit of your Country, and your fellow creatures; and that “to whom much is given, of him shall much be required.”
I am your affectionate fatherJohn Quincy Adams.
